Title: To Benjamin Franklin from Thomas Read, 8 September 1780
From: Read, Thomas
To: Franklin, Benjamin


Honoble. Sir
LOrient sept. 8th 1780
Having Arrived here yesterday in a Mercht. Vessell from Philadelphia which Place I left the 25th July Having Leave from Congress to make this Voyage— by the Post I have sent you a Packet Deliver’d me by Mr. Beach and have Inclos’d you a paper from the Press of the morning I left it.
Admiral Ternay was Arrived with his fleet at Rhode Island, and in a few days after Admiral Greaves arrived at N York with Eight Sail of the Line, and sail’d in two days again, his Destination was not known when I Left Philad. On My Passage I fell in with a fleet from 70 to 100 Sail Standing to the Westward in the Latt 48.° 10’ Long 17.° 30’ with the wind at S E the 24th August that wind Continued with us till we Arriv’d in this port.
I Expect to Leave this the Last of this month. If your Excellency has Any Commands Either Publick or Private Shall be happy in Executeing of them.
I am am with Due Respect your Excellency most obedient Humble Servant
Thomas Read
 
Addressed: His Excellency / Dr. Benjn. Franklin / Minester Plenepotentiary / from the United States / at the Court of / France
Notation: Read Thomas, L’orient Sept. 8. 1780
